863 F.2d 50
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert THOMPSON, Jr., Plaintiff-Appellant,v.LIBERTY NATIONAL BANK & TRUST COMPANY, Defendant-Appellee.
No. 88-5567.
United States Court of Appeals, Sixth Circuit.
Dec. 6, 1988.

Before KENNEDY, RALPH B. GUY Jr. and RYAN, Circuit Judges.

ORDER

1
Robert Thompson, Jr., appeals pro se the judgment dismissing his cause of action for monetary damages filed pursuant to 28 U.S.C. Sec. 1343, 15 U.S.C. Sec. 1601 & Sec. 1640(e), and the thirteenth amendment.  Plaintiff has filed an affidavit on the inapplicability of the doctrine of res judicata and defendant has filed a motion in response.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The district court dismissed the action with prejudice for lack of subject matter jurisdiction by an order dated March 4, 1988.  After the order of dismissal, the plaintiff attempted to amend his complaint, as well as to vacate, alter or amend the dismissal.  The district court interpreted these papers as a motion filed pursuant to Fed.R.Civ.P. 59(e) and 60(b).  The district court denied the motion.  On appeal, Thompson argues that he should have been allowed to amend his complaint.


3
Upon review, we find no error or abuse of judicial discretion in the district court's order.   See Neighborhood Development Corp. v. Advisory Council on Historic Preservation, 632 F.2d 21, 23 (6th Cir.1980).  Plaintiff could prove no set of facts in support of his claim that would vest the district court with subject matter jurisdiction.  Accordingly, for the reasons stated by the district court in its memorandum entered March 4, 1988, we hereby affirm the district court's judgment pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.